Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9 and 10 of Applicant's Amendment and Response, filed 1/21/2022, with respect to the objections to the drawings and claims 7 and 10 have been fully considered and are persuasive.  The objections of the drawings and claims 7 and 10 have been withdrawn. 
Applicant’s arguments, see pages 10 and 11 of Applicant's Amendment and Response, filed 1/21/2022, with respect to 35 U.S.C. 112(b) rejections of claims 11 and 12 and 35 U.S.C. 112(d) rejection of claim 9 have been fully considered and are persuasive.  The rejections of claims 11 and 12 under 35 U.S.C. 112(b) and claim 9 under 35 U.S.C. 112(d) have been withdrawn. 
Applicant’s arguments, see pages 12-16 of Applicant's Amendment and Response, filed 1/21/2022, with respect to 35 U.S.C. 103 rejections of claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: A cassette with 'a spacer between sprockets, wherein the diameter of the base line of the second sprocket is smaller than the average diameter of the grooved surface of the first sprocket' in combination with the other limitations of claim 1 is not taught or fairly suggested by prior art. Claims 2-13 are also allowed for being dependent on and further limiting of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651